JOHNSON, J.
This is an action to enforce the lien of a special taxbill. The appeal is from a judgment in favor of plaintiff. We have been holding the case under advisement awaiting the decision of the Supreme Court in the case of City of Sedalia ex rel. v. John Montgomery, Jr., et al., which was certified by the St. Louis Court of Appeals to the Supreme Court (109 Mo. App. 197). The Supreme Court adopted the opinion of the St. Louis Court of Appeals and'the rule declared in that opinion determines adversely to the appellant the only substantial question in controversy *291in the present case. Other grounds are urged against the validity of the taxbills but they are not tenable.
Following the decision of the Supreme Court, we affirm the judgment.
All concur.